Opinion issued March 18, 2021




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00020-CR
                            ———————————
                 EX PARTE SOHAIB AL SHALWI, Appellant



                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1700374


                           MEMORANDUM OPINION

      Appellant, Sohaib Al Shalwi, appeals from the trial court’s denial of his

application for writ of habeas corpus concerning bail. Appellant has now filed a

motion to dismiss his appeal in compliance with Texas Rule of Appellate Procedure

42.2(a). See TEX. R. APP. P. 42.2(a). The State has not opposed this motion. We have

not issued a decision in the appeal.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2